Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 were previously pending and subject to a Non-Final Office Action having a notification date of January 11, 2021 (“Non-Final Office Action”).  Following the Non-Final Office Action, Applicant filed an Amendment on April 9, 2021 amending claims 1, 8, 13, 16, and 21.  Claims 2-7, 10-12, 15, and 17-19 were canceled.
Claims 1, 8-9, 13-14, 16, 20-21 are currently pending with claims 1, 13, and 21 being independent, and have been examined.
Response to Arguments
Response to Applicant’s Remarks Concerning Objections of Specifications
Applicant’s arguments, see Applicant’s remarks, page 7, filed April 9, 2021, with respect to the objections of specifications have been fully considered and are persuasive. The Applicant corrected the issues that were objected to. Thus, the objections have been withdrawn.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s remarks, page 7, filed April 9, 2021, with respect to the Rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Thus, the rejections have been withdrawn.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, pages 7-8, Remarks Regarding 35 U.S.C. § 101 Rejection Section, filed April 9, 2021, with respect to the rejections of claims 1-21 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at claims 1, 8-9, 13-14, 16, 20-21 under 35 U.S.C. § 101 are being maintained. Please see updated rejection below.
Applicant claims that:
The claims are not directed to an abstract idea. 
The claims recite substantial elements that integrate the abstract idea into a practical application because it recites computer technology in the form of a particular machine or method. 
Regarding A, the examiner asserts that the identified abstract idea in the updated 101 rejection below clearly falls within the (a) “certain methods of organizing human activity” because extracting and linking patient’s information from electronic health record, determining applicability, enrich the health record, and deliver the health record to third party all relate to managing human behavior and interactions between people, commonly carried out by medical professionals. Please see updated 101 rejections below.
Regarding B, the Examiner submits that the additional limitations of computer technology amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). The Examiner further asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Further, the problems the invention is attempting to solve are collecting and consolidating medical information. These are not technological problems, but are healthcare problems that have existed even before computers were used. The solution provided here has not been described nor claimed as anything more than a generic use of existing technology performing based, purely using conventional functions of a 
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 102
Applicant’s arguments, see Applicant’s remarks, page 8, Remarks Regarding 35 U.S.C. § 102 Rejections Section, filed April 9, 2021, with respect to rejections of claims 1-21 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.  
In regard to independent claim 1, Applicant asserts that Chaudhri does not teach the method recited in the amended claim 1. Applicant has made similar assertions to claims 13 and 21. Examiner respectfully disagrees with Applicant’s assertions in regard to claims 1, 13, and 21. 
Chaudhri discloses system and method of consolidating received medical information for customized viewing. Specifically, Chaudhri disclosed the amended features:
incorporating the determined applicability of current medical evidence, recommendations, or combinations thereof into the health record (see [74] and Fig. 4, the indexed and meta-tagged information is output to EMR database 103. Also see Fig. 2, EMR 103 is part of the output 17 in Fig. 2); 
consolidating the health record based on one or more health conditions of the patient, including a disease, to reduce redundancies, including creating a health care record map comprising links to records extracted from the original health record or as a result of data generated by a user (see [72] and Fig. 4, mapper 204 combines the data received from multiple sources and using de-duplication rules and data mapping rules to combine the data into a single unified view. Also see [42], patient’s medical information related with “chest pain” are extracted and shown, for example, relevant lab results, diagnostic results, and all progress notes and consult reports in which concepts linked with chest pain. User enters “chest pain” to search all the records related with chest pain, patient’s medical information linked with “chest pain”, for example, relevant lab results, diagnostic results, and all progress notes and consult reports in which concepts related with chest pain are extracted and shown); 
enriching the health record based on a condition of the patient (see [42], patient’s medical information related with “chest pain” are extracted and shown, for example, relevant lab results, diagnostic results, and all progress notes and consult reports in which concepts linked with chest pain); and 
enriching the health record based on a condition of a group of patients (see [60], an arbitrary cohort population for search can be done, such as “show me all patients' information within my panel with diabetes with hemoglobin a1c high in the last six months”); and
electronically deliver at least a portion of the enriched electronic health record over a network, including delivering at least a portion of the enriched health record to a third party after approval from the patient (see [63], patient data is shared based on the roles and needs of the users and their organizations. For example, such as study clients may just receive a count of patients that could fit a study candidate criteria and be able to message those patients anonymously. Patients also advantageously have the option to add/remove members (such as relatives, PHRs etc.) from their care teams for data sharing).
Thus, the rejection of claim 1 is being maintained. Similarly, rejections of claims 13 and 21 are being maintained.
Thus the rejections over claims 1, 8-9, 13-14, 16, 20-21 are being maintained. Please see updated 102 rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-9, 13-14, 16, 20-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 8-9 are directed to a method (i.e., a process), claims 13-14, 16, 20 are directed to a system (i.e., a machine), and claim 21 is directed to non-transitory computer readable medium (i.e., a manufacture). Accordingly, claims 1, 8-9, 13-14, 16, 20-21 are all within at least one of the four statutory categories. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 13 includes limitations that recite an abstract idea. Note that independent claim 13 is the system claim, while claim 1 covers a method claim and claim 21 covers the matching non-transitory computer readable medium.
Specifically, independent claim 13 recites:
A health record architecture system comprising: 
a display; 
a processor in communication with an electronic health record database and a non- transitory, computer readable storage medium; 
the non-transitory, computer readable storage medium having instructions stored therein that cause the processor to: 
extract and link a patient's health information from an electronic health record in the electronic health record database to relevant health data; 
automatically determine applicability of current medical evidence, recommendations, or combinations thereof to the patient; and 
enrich the electronic health record, comprising:
incorporating the determined applicability of current medical evidence, recommendations, or combinations thereof into the health record; 
consolidating the health record based on one or more health conditions of the patient, including a disease, to reduce redundancies, including creating a health care record map comprising links to records extracted from the original health record or as a result of data generated by a user; 
enriching the health record based on a condition of the patient; and 
enriching the health record based on a condition of a group of patients; and
electronically deliver at least a portion of the enriched electronic health record over a network, including delivering at least a portion of the enriched health record to a third party after approval from the patient.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because extracting and linking patient’s information from electronic health record, determining applicability, enrich the health record, and deliver the health record to third party all relate to managing human behavior and interactions between people, commonly carried out by medical professionals. 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 14 and 16 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  

In relation to claim 16 (similarly for dependent claim 8), this claim merely recites specific manners of enriching health record (using semantic mapping in the health care record map), and therefore further define steps (enriching step) that were indicated as being part of the at least one abstract idea previously.
In relation to claim 20, this claim merely recite specific kind of network that was used.
Furthermore, dependent claim 9 further defines the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claim 9, this claim constitute: (a) “certain methods of organizing human activity” because sharing the enriched health record to a health care provider all relate to managing human behavior/interactions between people, commonly carried out by medical professionals or patient. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 13 (similar to claims 1 and 21), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the 
A health record architecture system comprising: 
a display (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
a processor in communication with an electronic health record database and a non-transitory, computer readable storage medium (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
the non-transitory, computer readable storage medium having instructions stored therein that cause the processor to (conventional computer implementation as noted below, see MPEP § 2106.05(f)): 
extract and link a patient's health information from an electronic health record in the electronic health record database to relevant health data; 
automatically determine applicability of current medical evidence, recommendations, or combinations thereof to the patient; and 
enrich the electronic health record, comprising:
incorporating the determined applicability of current medical evidence, recommendations, or combinations thereof into the health record; 
consolidating the health record based on one or more health conditions of the patient, including a disease, to reduce redundancies, including creating a health care record map comprising links to records extracted from the original health record or as a result of data generated by a user; 
enriching the health record based on a condition of the patient; and 
enriching the health record based on a condition of a group of patients; and
electronically deliver at least a portion of the enriched electronic health record over a network (insignificant post-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), including delivering at least a portion of the enriched health record to a third party after approval from the patient.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes display, processor, computer readable storage medium and instructions stored therein, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “over a network” the Examiner submits that this additional limitation merely adds insignificant post-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).

For claim 14, regarding the additional limitations processor, instructions, and personal health measurement device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “receive updated data from a personal health measurement device” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 16 (similar to claim 8) does not have any additional elements.
Id.).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 13-14, 16, and 20 as a whole do not integrate the above-noted at least one abstract idea into a practical application.
Claims 8-9 do not have any additional elements.
For these reasons, representative independent claim 1 with its dependent claims 8-9 and analogous independent claim 13 with its dependent claims 14, 16, 20, analogous independent claim 21 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Id.). Regarding the additional limitation “over a network” the Examiner submits that this additional limitation merely adds insignificant post-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
For claim 14, regarding the additional limitations processor, instructions, and personal health measurement device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “receive updated data from a personal health measurement device” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
For claim 20, regarding the additional limitations of processor user-owned devices and Peer-to-Peer network, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
Claims 8-9, and 16 do not have any additional elements.
Therefore, claims 1, 8-9, 13-14, 16, 20-21 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, 13-14, 16, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2012/0060216 to Chaudhri et al. ("Chaudhri").
Regarding claims 1, 13 and 21, Chaudhri discloses:
A health record architecture system comprising: 
a display (see [52] and Fig. 3, display 40); 
a processor in communication with an electronic health record database and a non-transitory, computer readable storage medium (see [52] and Fig. 2, processor 15 and 16. Also see [29] and Fig. 2, EHR 18 and 20); 
the non-transitory, computer readable storage medium having instructions stored therein that cause the processor (see [52] and Fig. 2, processor 15 and 16) to: 
extract and link a patient's health information from an electronic health record in the electronic health record database to relevant health data (see Fig. 1 and [61], medical information navigation engine (MINE) 100 receives medical information from multiple external sources 14 through a secure link. Also see [42], patient’s medical information related with “chest ); 
automatically determine applicability of current medical evidence, recommendations, or combinations thereof to the patient (see [71] and Fig. 4, mapper 204 receives medical information and uses rules to determine data matches or not); and 
enrich the electronic health record, comprising:
incorporating the determined applicability of current medical evidence, recommendations, or combinations thereof into the health record (see [74] and Fig. 4, the indexed and meta-tagged information is output to EMR database 103. Also see Fig. 2, EMR 103 is part of the output 17 in Fig. 2); 
consolidating the health record based on one or more health conditions of the patient, including a disease, to reduce redundancies, including creating a health care record map comprising links to records extracted from the original health record or as a result of data generated by a user (see [72] and Fig. 4, mapper 204 combines the data received from multiple sources and using de-duplication rules and data mapping rules to combine the data into a single unified view. Also see [42], patient’s medical information related with “chest pain” are extracted and shown, for example, relevant lab results, diagnostic results, and all progress notes and consult reports in which concepts linked with chest pain. User enters “chest pain” to search all the records related with chest pain, patient’s medical information linked with “chest pain”, for example, relevant lab results, diagnostic results, and all progress notes and consult reports in which concepts related with chest pain are extracted and shown); 
enriching the health record based on a condition of the patient (see [42], patient’s medical information related with “chest pain” are extracted and shown, for ); and 
enriching the health record based on a condition of a group of patients (see [60], an arbitrary cohort population for search can be done, such as “show me all patients' information within my panel with diabetes with hemoglobin a1c high in the last six months”); and
electronically deliver at least a portion of the enriched electronic health record over a network, including delivering at least a portion of the enriched health record to a third party after approval from the patient (see [63], patient data is shared based on the roles and needs of the users and their organizations. For example, such as study clients may just receive a count of patients that could fit a study candidate criteria and be able to message those patients anonymously. Patients also advantageously have the option to add/remove members (such as relatives, PHRs etc.) from their care teams for data sharing).


Regarding claims 8 and 16, Chaudhri discloses:
the health care record map comprises semantic mapping (see [35] and Fig. 2, processor 16 receives medical information and processes the information including semantic meta-tagging the medical information. Also see [47], processor 16 includes a semantic mapping module 38. See [73], mapper 204 receives medical data from multiple sources and meta-tags the received data).
Regarding claim 9, Chaudhri discloses:
enabling the patient to selectively share at least a portion of the enriched health record with a health care provider (see [63], patient data is shared based on the roles and needs of the users and ).
Regarding claim 14, Chaudhri discloses:
the instructions, which when executed by the processor, are configured to receive updated data from a personal health measurement device (see [42], EKG and chest CT scan data is received).
Regarding claim 20, Chaudhri discloses:
the processor communicates with other user-owned devices using a Peer-to-Peer network (see [50], communication link 42 includes private digital lines such as T1, T3, E1, E3, SONET. Also see [66], program such as parser 207 is executed in a private network environment).
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Farri discloses health data mapping and paraphrasing.
Dandala discloses medical data matching.
Barker et al. (U.S. Patent App. Pub. No. 20170193185) discloses medical concept clustering.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./               Examiner, Art Unit 3686